March 8 2016


                                     DA 15-0381
                                                                                      Case Number: DA 15-0381

             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     2016 MT 51



IN RE THE MARRIAGE OF:

DAVA D. BLISS,

         Petitioner and Appellee,

and

CREED MILES EVANS II,

         Respondent and Appellant.



APPEAL FROM:      District Court of the Eighth Judicial District,
                  In and For the County of Cascade, Cause No. DDR-11-656
                  Honorable Dirk M. Sandefur, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Creed Miles Evans II (self-represented); Bozeman, Montana

           For Appellee:

                  Shari M. Gianarelli, Gianarelli & Reno, PLLC; Conrad, Montana



                                              Submitted on Briefs: January 27, 2016
                                                         Decided: March 8, 2016


Filed:

                  __________________________________________
                                    Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1    ICreed Miles Evans II appeals orders by the Eighth Judicial District Court, Cascade
County, adopting the Standing Master’s declaratory judgment that Evans’ and Dava

Bliss’ Antenuptial Agreement (Agreement) is valid and enforceable; denying Evans’

motion to alter or amend the District Court’s adoption of the Standing Master’s

declaratory judgment; and adopting the Standing Master’s findings of fact, conclusions of

law, and decree of dissolution.

¶2     We restate the issues on appeal as follows:

       1. Whether the District Court erred in finding the Agreement valid and
       enforceable.

       2. Whether the District Court erred or abused its discretion in determining that
       more than 150 firearms belonged to Bliss.

¶3     We affirm.

                 PROCEDURAL AND FACTUAL BACKGROUND

¶4     Evans and Bliss were married on October 31, 1996. Their marriage was dissolved

in 2015. The Agreement is dated October 30, 1996, one day before Bliss and Evans were

married. It contains both parties’ notarized signatures. The Agreement provides that all

property held individually by a party before and during the marriage remains that party’s

sole property upon dissolution.

¶5     During the dissolution proceedings before the Standing Master, Bliss filed a

motion for a declaratory judgment that the Agreement governed the distribution and

allocation of marital property and debt.        Evans filed a response to Bliss’ motion,

disputing the validity of the Agreement.        On January 18, 2013, after conducting a

                                            2
hearing, the Standing Master issued a declaratory judgment that the Agreement was

enforceable.

¶6     The Standing Master’s declaratory judgment contained the following relevant

factual findings: The Agreement was signed by Bliss and Evans on October 30, 1996,

before notary Debbie Hicks in Conrad, Montana. Before Evans signed the Agreement, he

met with an attorney in Conrad to obtain independent legal advice. There was only

one original Agreement signed by the parties.         The Agreement incorporated two

exhibits—Exhibit A and Exhibit B—which listed assets compiled from information sent

by Bliss and Evans, respectively. Dale Keil, the attorney who prepared the Agreement,

retained the original Agreement with its exhibits in his files. Keil credibly testified that

the Agreement admitted as Bliss’ Exhibit 1 during the dissolution hearing was the

Agreement signed by the parties on October 30, 1996, and was unaltered and in its

original condition. Two assets owned by Bliss at the time of marriage—a Scottish Fold

cat-breeding business and a pet-grooming business—were not listed in the Agreement;

however, Evans was aware of the existence of both. In an October 14, 2005 affidavit,

Evans acknowledged the existence and enforceability of the Agreement and stated that he

signed the Agreement “after careful consideration and of my own free will.”

¶7     Based on these findings, the Standing Master concluded that Bliss’ Exhibit 1 was a

true and correct copy of the Agreement. The Standing Master further concluded that the

parties signed the Agreement before the wedding, and that Evans entered into the

Agreement after careful consideration and of his own free will. Therefore, the Standing



                                             3
Master concluded that the Agreement was valid and enforceable and governed the rights

between Bliss and Evans in the dissolution of their marriage.

¶8     On March 27, 2013, after reviewing the record and holding a hearing, the District

Court issued an order affirming and adopting the Standing Master’s declaratory

judgment. The District Court determined that the Standing Master’s findings of fact were

not clearly erroneous, her conclusions of law were correct, she did not abuse her

discretion, and the interests of justice did not warrant the taking of supplemental evidence

upon review. Evans filed a motion to alter or amend the District Court’s order. On June

13, 2013, the District Court denied Evans’ motion.

¶9     The dissolution proceeding continued and, on January 7, 2015, the Standing

Master issued her findings of fact, conclusions of law, and decree of dissolution. The

Standing Master reiterated many of the facts in her declaratory judgment and made

additional findings regarding the division of the parties’ personal property. Relevant to

the issues before us, the Standing Master made the following findings regarding

ownership of 186 firearms: Evans is prohibited by federal court order from owning

firearms and ammunition due to his conviction of a federal felony. This includes all

breech-loading guns, which are “firearms” under federal law.           Before the parties’

marriage, Evans gifted a number of breech-loading guns and parts to Bliss due to his

conviction. Bliss kept these firearms and purchased additional breech-loading guns at

Evans’ suggestion. Evans legally cannot possess these firearms, and they belong to Bliss.

Though Evans is prohibited from owning breech-loading guns, he is not prohibited from



                                             4
owning muzzle-loading guns because they are not considered “firearms” under federal

law. Bliss was in possession of twenty-six muzzle-loading guns that belong to Evans.

¶10   On June 4, 2015, after holding a hearing, the District Court affirmed and adopted

the Standing Master’s findings of fact, conclusions of law, and decree of dissolution. The

District Court found that the Standing Master’s findings of fact were not clearly

erroneous, her conclusions of law were correct, and she did not abuse her discretion.

¶11   Evans appeals the District Court’s March 27, 2013 order adopting the Standing

Master’s declaratory judgment; its June 13, 2013 order denying his motion to alter or

amend; and its June 4, 2015 order adopting the Standing Master’s findings of fact,

conclusions of law, and decree of dissolution. Evans contends that the District Court

erred in finding the Agreement valid and enforceable and in finding that all

breech-loading firearms belong to Bliss.

                             STANDARDS OF REVIEW

¶12   We review de novo a district court’s decision to adopt a standing master’s report

to determine whether it applied the correct standards of review to the standing master’s

findings of fact and conclusions of law.        Patton v. Patton, 2015 MT 7, ¶ 17,

378 Mont. 22, 340 P.3d 1242. We apply the same standards of review to an adopted

standing master’s report that we do to any other district court order. Maloney v. Home

& Inv. Ctr., Inc., 2000 MT 34, ¶ 28, 298 Mont. 213, 994 P.2d 1124.

¶13   In reviewing a district court’s division of marital property, we first determine

whether the findings of fact upon which the division is based are clearly erroneous and

whether the district court’s conclusions of law are correct. Patton, ¶ 18. “A finding is

                                            5
clearly erroneous if it is not supported by substantial evidence, if the district court

misapprehended the effect of the evidence, or if our review of the record convinces us

that the district court made a mistake.” Patton, ¶ 18. If there are no clearly erroneous

findings or incorrect conclusions of law, we next determine whether the district court

abused its discretion. Patton, ¶ 19. “In a dissolution proceeding, the test for an abuse of

discretion is whether the district court acted arbitrarily without employment of

conscientious judgment or exceeded the bounds of reason resulting in a substantial

injustice.” Patton, ¶ 19.

                                      DISCUSSION

¶14    1. Whether the District Court erred in finding the Agreement valid and
       enforceable.

¶15    Antenuptial agreements are premarital agreements subject to the Uniform

Premarital Agreement Act, §§ 40-2-601 through 40-2-610, MCA.                     Pursuant to

§ 40-2-605(1)(a), MCA, “[p]arties to a premarital agreement may contract with respect

to . . . the rights and obligations of each of the parties in any of the property of either or

both of them, whenever and wherever acquired or located.” A premarital agreement is

enforceable unless the party against whom enforcement is sought proves that:

       (a) that party did not execute the agreement voluntarily; or (b) the
       agreement was unconscionable when it was executed and, before execution
       of the agreement, that party: (i) was not provided a fair and reasonable
       disclosure of the property or financial obligations of the other party; (ii) did
       not voluntarily and expressly waive, in writing, any right to disclosure of
       the property or financial obligations of the other party beyond the
       disclosure provided; and (iii) did not have or reasonably could not have had
       an adequate knowledge of the property or financial obligations of the other
       party.


                                              6
Section 40-2-608(1), MCA. Evidence of lack of capacity, duress, fraud, and undue

influence is relevant to determining whether a premarital agreement is involuntary. In re

Marriage of Shirilla, 2004 MT 28, ¶ 13, 319 Mont. 385, 89 P.3d 1 (citation omitted).

¶16    Evans contends that the Standing Master and the District Court erred in their

factual findings regarding the validity of the Agreement.         According to Evans, the

Agreement is fraudulent. Although the Agreement is dated October 30, 1996, Evans

contends that he was not presented with the Agreement until minutes before his wedding

on October 31, 1996. Evans contends that the execution of the Agreement thus was

unconscionable. Evans further contends that evidence presented at trial—phone records

and markings on Bliss’ personal agenda—proves that the Agreement was not correctly

dated. Evans contends that this evidence conclusively demonstrates that it would have

been physically impossible for the parties to drive from Vaughn, where they resided, or

Great Falls, where Bliss worked that day, to Conrad, where the Agreement was signed,

and back on October 30, 1996. Evans also contends that the Agreement was fraudulent

because Bliss’ cat-breeding and dog-grooming businesses were not included in her list of

assets (Exhibit A) and Exhibit B does not accurately reflect his assets and liabilities at the

time of the marriage.

¶17    “A trial court acting as a finder of fact is in the best position to observe the

witnesses, including their demeanor and credibility.” In re Seizure of $23,691.00 in U.S.

Currency, 273 Mont. 474, 485, 905 P.2d 148, 155 (1995) (citation omitted). We will not

substitute our judgment for that of the lower court “regarding the credibility of witnesses

and the weight of their testimony.”       In re Seizure of $23,691.00 in U.S. Currency,

                                              7
273 Mont. at 485, 905 P.2d at 155 (citation omitted). This is because “[t]he weight of the

evidence and the credibility of the witnesses are exclusively the province of the trier of

fact and, in the event of conflicting evidence, it is within the province of the trier of fact

to determine which will prevail.”       In re Seizure of $23,691.00 in U.S. Currency,

273 Mont. at 485, 905 P.2d at 155 (citation omitted).          Evans’ testimony from the

declaratory judgment hearing before the Standing Master reflects many of the same

contentions he maintains on appeal.       The Standing Master found Evans’ testimony

overwhelmingly not credible, particularly in light of conflicting testimony from multiple

witnesses.

¶18    Before adopting the Standing Master’s declaratory judgment, the District Court

reviewed the transcript of the hearing before the Standing Master and held a separate

hearing with the parties and their counsel. At the hearing before the Standing Master,

Hicks testified that she notarized Bliss’ and Evans’ signatures on the Agreement on

October 30, 1996. Keil testified that he received a fax of Evans’ assets from Evans’

business fax number, which he used to prepare Exhibit B. Although Bliss’ cat-breeding

and dog-grooming businesses were not listed under Bliss’ assets, Evans acknowledged

that, when he signed the Agreement, he was aware of both businesses.

¶19    Evans also testified that he met with an attorney before signing the Agreement,

though he maintained that he did not see a draft of the Agreement at that time. Evans

testified that he had experience working for three different attorneys doing legal research,

investigating, and drafting legal documents. Peggy Engel, a licensed notary, testified that

she notarized Evans’ October 14, 2005 affidavit, in which Evans stated that he signed the

                                              8
Agreement “after careful consideration and of my own free will.” Evans admitted that he

signed the affidavit but claimed he was under duress at the time because Bliss told him

she would commit suicide if he did not sign it. Engel testified that she would not have

notarized Evans’ affidavit if Evans appeared unwilling or under duress to sign it.

¶20    The record contains sufficient evidence to support the District Court’s finding that

Evans voluntarily signed the Agreement. See § 40-2-608(1), MCA. Apart from Evans’

self-serving testimony, the record contains no evidence that the Agreement was

fraudulent or that Evans lacked capacity, was under duress, or was subject to undue

influence when he signed the agreement. See Shirilla, ¶ 13. Although Evans contends

that he was not provided a fair disclosure of Bliss’ property because her list of assets did

not include her dog-grooming or cat-breeding businesses, Evans does not dispute that he

had knowledge of both businesses at the time he signed the Agreement. The District

Court found that both businesses produced minimal profit when the parties were married,

that Evans lived with Bliss when she was operating the cat-breeding business out of her

home, and that Evans occasionally helped with small tasks involving Bliss’ pet-grooming

business.   Evans does not dispute these facts.      Given Evans’ familiarity with both

businesses, the fact that neither was listed under Bliss’ assets did not prevent Evans

from being provided a fair and reasonable disclosure of Bliss’ property.                See

§ 40-2-608(1)(b)(i), MCA.

¶21    The District Court applied the correct standards of review to the Standing Master’s

declaratory judgment by reviewing the Standing Master’s findings of fact for clear error

and its conclusions of law to determine whether they were correct. The District Court

                                             9
determined the credibility of witnesses and weighed the evidence before it. There is

substantial evidence in the record to support the District Court’s adoption of the Standing

Master’s findings. Therefore, the District Court’s factual findings regarding validity of

the Agreement are not clearly erroneous. We further conclude that the District Court

correctly applied the law to the facts.

¶22    2. Whether the District Court erred or abused its discretion in determining that
       more than 150 firearms belonged to Bliss.

¶23    The only specific distribution of property Evans appeals is the distribution of 186

firearms.    Premarital agreements are contracts.        See Deschamps v. Deschamps,

2009 MT 431, ¶¶ 14-15, 354 Mont. 94, 223 P.3d 324. Pursuant to § 28-3-201, MCA, “[a]

contract must receive such an interpretation as will make it lawful, operative, definite,

reasonable, and capable of being carried into effect if it can be done without violating the

intention of the parties.”     The contract’s language “shall govern its interpretation,

provided that the language is clear and explicit” and there are no absurdities.

Deschamps, ¶ 15.

¶24    The Agreement clearly states that “[a]ny property inherited or gifted to either party

shall be owned as separate property by the inheriting party.” Regarding gifts between the

parties, the Agreement provides: “Nothing in this agreement shall be construed as a

waiver or renunciation by either party of any gift, bequest, or devise which may be made

by the other party in addition to any benefit given to them by reason of this agreement.”

Evans does not dispute that he gave all of his breech-loading firearms to Bliss before and

during the parties’ marriage. Bliss was the sole owner of those firearms upon dissolution


                                            10
of the parties’ marriage.    Therefore, under the clear and explicit language of the

Agreement, the firearms belong to Bliss.

¶25    The District Court did not err in finding that all breech-loading firearms belong to

Bliss. The District Court correctly applied the law to the facts. The court did not act

arbitrarily without employment of conscientious judgment, and its distribution of the

parties’ assets was just.

                                    CONCLUSION

¶26    We affirm the District Court’s March 27, 2013 order adopting the Standing

Master’s declaratory judgment; its June 13, 2013 order denying Evans’ motion to alter or

amend; and its June 4, 2015 order adopting the Standing Master’s findings of fact,

conclusions of law, and decree of dissolution. The District Court did not err in finding

the Agreement valid and enforceable.       Nor did the District Court err or abuse its

discretion in determining that more than 150 firearms belong to Bliss.


                                                 /S/ JAMES JEREMIAH SHEA

We Concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ BETH BAKER
/S/ JIM RICE




                                            11